Title: From Benjamin Franklin and John Jay to Vergennes, 28 June 1783
From: Franklin, Benjamin,Jay, John
To: Vergennes, Charles Gravier, comte de


          
            Sir,
            Passy, June 28th., 1783
          
          Mr Grand, Banker to the Congress, having laid before us the annexed State of their
            Affairs in his Hands, we conceive
            ourselves indispensably obliged to communicate the same to your Excellency, as some
            important Interests of both Countries are concerned.
          
          Before the Peace was known in America, and while Mr Morris had hopes of obtaining the
            Five per Cent Duty, and a larger Loan
            from his Majesty, the immediate urgent Necessities of the Army obliged him to draw
            Bills, and sell them to the Merchants, to raise Money for the Purchase of Provisions, to
            prevent their starving or disbanding.
          The Merchants have thereupon formed their Plans of Business and remitted those Bills to
            their Correspondents here, to pay Debts, and purchase Goods in this Kingdom to be
            carried home in the Ships that are come or coming to France, thus to open a larger
            Commerce with this Nation.
          If those Bills cannot be paid the Creditors of America will be disappointed and greatly
            hurt, & the Commerce will be deranged & discouraged in its first Operations, of
            which the Numerous ill Consequences are more easily imagined than described.
          Our Loan in Holland is going on, and with such Prospect of Success, that the Bankers
            who have the Care of it, have lately sent by express to Mr. Adams all the Blank
            Obligations necessary to complete it, for him to sign, that they might have them ready
            to deliver as demanded, his Return
            thither being delayed.
          This Loan will therefore probably answer the Bills Mr Morris has drawn on those
            Bankers.
          But the protesting any of his Bills here would occasion such an Alarm there as must
            probably entirely stop any further progress of that Loan, and thereby increase the
            Mischief.
          The Government of the Congress would also be enfeebled by it.
          We apprehend too, that in the present unsettled Situation of our Affairs with England,
            such a Failure might have very ill Effects, with respect to our Negociations.
          We therefore request your Counsel, hoping your Wisdom, which has so often befriended our Nation, may point out some Way by which we may be
            extricated from this Distress.
          And as the King has hitherto so generously assisted us, we hope that if it is any way
            practicable, his Majesty will crown the glorious Work by affording us this Help at the
            different Periods when it will be wanted, and which is absolutely the last that will be
            asked.
          We are with great and sincere Respect, Sir, Your Excellency’s most obedient & most
            humble Servants
          
            B FranklinJohn
                Jay
            His Exy Ct. de Vergennes.
          
         
          Notation: rep [répondu]
        